Title: To Benjamin Franklin from Edward Bridgen, 11 May 1784
From: Bridgen, Edward
To: Franklin, Benjamin




London May 11 1784

I was favoured with your Excellency’s Letter by Colll: Harmar under the date of April 17th:. In compliance with your request I have delivered to Coll: H’s care 3 Roles & 1 parcell the particulars of their contents you will find in the inclosed paper and how they are addressed.

You say truly Sir that I promised to send them by the Count de Moustier, who leaving England sooner that I expected, with the neglect of the Society’s porter, prevented it, and having no good opportunity presenting, after that, by which I could send them with safety, and convenience occasioned the delay until I was informed by our Good & Mutual Friend Dr: Price some Months ago that you intended Visiting your Friends here in April, was the reason of a further delay, and I hope my Dr: Sir that you will have the Goodness to admit the above reasons as my Excuse.
As the 12 last prints were not delivered until the 23d of Last Month, you were not intitled to them until your arrears to Xt:mas were paid up, I have taken the Liberty to pay the 2 Guineas for you due at that time, which may be repaid at any time, but if you wish that I should purchase the 2 first Vol: for 30s I will do it and it may be repaid me with the 2 Guineas whenever you please.
It was by the advice of Mr Laurons that I took the liberty to address the outside covers to the Count de Vergennes, and to be lodged at the Custom House at Callais for his orders, as Prints are either prohibited, or pay a heavy Duty in France, so that you must advise the Count thereof, and he will Issue out his orders in consequence for you to receive them safe, which I shall be glad to hear of.
I should have presumed to have purchased for you a work which is just Published by Mr Astle intitled the Origin & progress of Writing 1£:11S:6, but Mr Astle tells me that it is sold by Barrois le jeune sur le Quay des Augistines & I thought best not to Load the Coll: with any addittional weight. I think that your

Excellency will be much pleased with it besides I beleive that you once did write something yourself on that Subject.
And now my Dr Sir will I repeat my thanks, my most respectful regards & best Wishes to the Good Doctr: Franklin, The Friend of Mankind in behalf of my self & my fellow-men in general, and in particular for your interesting yourself in my Affairs in No Carolina, which I have now reason to hope will have the desired effect. My poor Patty says all that is respectful & Grateful but is in too weak a State to suffer me to pay you my regards in person however I beg your Excellency will be assured of my most sincerely & Affectionately yours whilst

Edwd: Bridgen



If Mr Jay is with you pray be so good as to pay him my respects?
I have delivered a packett from Laurens for you to Col: Harmar.

His Excellency Benjn: Franklin


 
Addressed: His Excellency / Benjn: Franklin Esqr / at Passey / near Paris
Notation: E. Bridgen. 11 May 1784
